Citation Nr: 1747499	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-48 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include sleep apnea as secondary to service-connected posttraumatic stress disorder (PTSD) or to exposure to Agent Orange.

2.  Entitlement to an initial rating in excess of 30 percent for headaches.

3.  Entitlement to an initial rating in excess of 50 percent for PTSD.

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).

5. Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs.  In November 2011, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the evidentiary record.  In an April 2012 decision, the Board dismissed the Veteran's claim of entitlement to an initial rating in excess of 30 percent for headaches and denied the claim of entitlement to an initial rating in excess of 50 percent for PTSD. The remaining issues of entitlement to service connection for hypertension and a sleep disorder and entitlement to a TDIU were remanded by the Board.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  In October 2013, the Veteran requested to have the prior decision vacated and a new one issued in its place after a new hearing had been conducted.  In June 2014, the Board vacated the April 2012 decision.  

In April 2015, the Veteran testified at a second Travel Board hearing before another VLJ.  A transcript of the hearing is associated with the evidentiary record.

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  Appeals can be assigned to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102 (a). Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707  as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision. Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011). Therefore, in a December 2015 letter the Veteran was offered the opportunity of a hearing before the third member of the decision panel. 

In a January 2016 response to the December 2015 letter, the Veteran requested a videoconference hearing before a third Veterans Law Judge.  Accordingly, in February 2016, the case was remanded to afford the Veteran his requested hearing.  
In April 2017, the Veteran testified at a third hearing before another VLJ.  A transcript of the hearing is associated with the evidentiary record.

Review of the completed development related to the Board's prior remands reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of sleep apnea.

2. The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of sleep disorder that is not already evaluated as a manifestation of his service-connected PTSD.

3. Throughout the period on appeal, the Veteran has not suffered from very frequent prostrating attacks of headaches productive of severe economic inadaptability.

4. Throughout the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood due to such symptoms as her isolative nature, frequent severe panic attacks, feelings of sadness and extreme emotions, difficulty establishing and maintaining effective relationships, difficulty in adapting to stressful circumstances, and problems concentrating. 

5. Throughout the period on appeal, the Veteran's PTSD has not caused, or more nearly approximated, total occupational and social impairment.

6. The Veteran meets the schedular criteria for a TDIU. 

7.  With full consideration of the Veteran's educational background and occupational experience, the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

 2. The criteria for entitlement to service connection for a sleep disorder, other than sleep apnea, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. The criteria for a rating in excess of 30 percent for headaches associated with PTSD have not been met during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 4.124a, Diagnostic Code (DC) 8100 (2016).

4. The criteria for a 70 percent rating, but not in excess of 70 percent, for PTSD have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.7, 4.130, DC 9411 (2016).

5. The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.


Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303 (a) (2016). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Entitlement to Service Connection for a Sleep Disorder

The Veteran contends he suffers from a sleep disorder, to include sleep apnea as a result of his period of active service or as secondary to his service-connected PTSD.  Unfortunately, as will be discussed further below, the evidence of record indicates that the Veteran has not had a sleep apnea disability during the appeal period, and the Veteran does not otherwise have a sleep disorder separate from the symptoms suffered due to his service-connected PTSD.  As the Veteran does not have a diagnosis of sleep apnea, or another sleep disorder, during the appeal period, service connection must be denied.  

Since initially filing for service for "sleep apnea" in March 2007, the Veteran has reported a history of sleep disturbance since returning from Vietnam in 1970.  The Veteran's treatment records display recurrent complaints of extreme difficulty sleeping at night due to frequent nightmares, difficulty initiating sleep, difficulty resuming sleep after being woken up, and recurrent daytime sleepiness.  

During a VA examination in February 2009, the Veteran reported that he has had sleep difficulties since he returned from Vietnam.  He indicated that he snored for a long period of time after that.  After his seizure problem in 2004, he underwent a sleep study at the Midelfort Clinic in Luther Hospital that provided a diagnosis of sleep apnea and he was prescribed continuous positive airway pressure (CPAP).  The Veteran stated that he was using CPAP currently, but he did not think that it really helps him with the exception that it prevents him from snoring.  

In December 2011, the Veteran underwent a sleep study at the Minnesota Regional Sleep Disorders Center laboratory.  The study was conducted with CPAP from the outset.  It was notable for no significant obstructive sleep apnea.

In August 2012, the Veteran underwent another VA examination regarding his sleeping problems.  The examiner noted that the Veteran's medical records indicated that a recent sleep study was notable for no sleep apnea.  Multiple sleep latencies were reported that was indicative of severe hypersomnia.  The examiner reported "persistent daytime hypersomnolence" as a "finding, sign, or symptom."  The examiner stated that hypersomnia may be a symptom of PTSD.  

In June 2015, the Veteran's representative submitted a statement regarding the Veteran's claim for sleep apnea.  The Veteran's representative states that they
"acknowledge that the most recent evidence shows that the veteran's sleep disorder is diagnosed as severe hypersomnia (rather than sleep apnea). While the Veteran was previously documented to have sleep apnea on sleep studies, the most recent sleep studies did not show obstructive sleep apnea.  The Veteran, rather, was diagnosed with severe hypersomnia, which was related to the underlying PTSD.  The representative requested that the issue be considered as "service connection for a sleep disorder" (whether diagnosed as sleep apnea or hypersomnia) and that the Veteran contends that service connection is warranted for the hypersomnia as secondary to the underlying PTSD.

Based upon the Veteran's contentions, the Board has expanded the Veteran's claim to entitlement to service connection for a sleep disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  However, the evidence of record does not demonstrate that the Veteran has a separate diagnosis of a sleep disorder, to include sleep apnea, during the appeal period.  

While the Veteran previously was diagnosed with sleep apnea in 2004, the Board notes none of the current diagnoses are based upon a sleep study conducted during the appeal period.  Moreover, a sleep study conducted during the appeal period specifically found that the Veteran did not have significant obstructive sleep apnea and did not document any apneic spells.  

While the Board notes that multiple medical professionals reported a diagnosis of sleep apnea during the appeal period, the Board finds the August 2012 examiner's lack of a diagnosis of sleep apnea to be of greater weight than the other diagnoses of record.  The Board notes that the lack of a diagnosis was made based upon current objective testing, rather than testing that occurred in 2004 (years prior to the beginning of the appeal period.)  Supporting the lack of a current diagnosis is the Veteran's statements from his February 2009 examination that he was using CPAP currently, but he did not think that it was helping him with the exception that it was preventing him from snoring.  As the evidence weighs against the finding of a current sleep apnea disability during the appeal period, service connection for sleep apnea must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Further, while the Board notes the Veteran's representative's request that service connection be granted for a sleep disorder, to include hypersomnia, the Board finds that the evidence indicates that hypersomnia is a symptom of disordered sleep, not a separate disability.  Particularly, the August 2012 VA examination specifically states that "hypersomnia may be a symptom of PTSD, and described the Veteran's "persistent daytime hypersomnolence" as a "finding, sign, or symptom."  Symptoms, without an underlying medical condition, do not constitute a disability for VA purposes. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While separate service-connection is not available for a symptom of his PTSD, the Board would like to remind the Veteran that his symptoms of disordered sleep are considered and rated under his rating for PTSD.  Further, a separate rating for symptoms of disordered sleep due to PTSD could not receive a separate rating due to the rule against pyramiding.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided and the General Rating Formula for Mental Disorders, specifically contemplates symptoms of sleep impairment.  38 C.F.R. §§ 4.14, 4.130 (2016).  

As the evidence of record weighs against a finding of a current sleep apnea disability or a sleep disorder separate from the Veteran's PTSD, service connection for sleep apnea or a sleep disorder (other than sleep apnea) must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 58 (1990).

Increased Ratings, Generally 

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings is permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.

Increased Rating for Headaches

The Veteran is seeking a higher rating for his service-connected headaches. 

The Veteran is currently assigned a 30 percent disability rating for his headaches under 38 C.F.R. §§ 4.71a, 4.124a, DC 8100 (2016).  DC 8100 provides for a 30 percent rating on evidence of characteristic prostrating attacks occurring on average once a month over the last several months.  A maximum schedular rating of 50 percent is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. §4.124a, DC 8100.  (The rating criteria do not define "prostrating;" however, Dorland's Illustrated Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012)).  

After reviewing the entire claims file, the Board finds that the Veteran's headaches have not been more than 30 percent disabling for any period on appeal.  Specifically, the Veteran has suffered recurrent symptoms of headaches that result in the Veteran requiring the use of medication and periodically needing to lie down, but they have not resulted in "very frequent completely prostrating attacks productive of severe economic inadaptability."

In May 2008, the Veteran stated "I have always had headaches since returning from Vietnam I just lived with them."  In December 2008, he elaborated "I have headaches all the time and live on Advil."  The Veteran's wife submitted a statement in February 2009 that reported "My husband seems to have headaches 24 hours per day. We buy Advil by the big box due to the amount he takes, but nothing seems to help."  

During his February 2009 VA examination, the examiner noted the Veteran's reports that he has daily headaches of moderate to severe pain, but that "he just keeps on doing what he normally tries to do and essentially works through the headache."  He did not report missing any days from work due to his headaches.  

During a 2012 VA examination, the Veteran again reported constant headaches all day long.  The Veteran stated "sometimes, he does not feel like doing anything."  The examiner reported that the Veteran's symptoms were not resulting in "prostrating attacks."  

In response to this examination, the Veteran submitted a statement that said that his headaches interfere with his life and that he has them all the time.  He stated that they interfere with his ability to sleep, which affects him and his job.  He stated that he did his job regardless because of the promise that he made to his dying friend in Vietnam. "I got up in the morning and I did my job, just like I did my job in Vietnam."  

In May 2015, the Veteran's representative submitted a statement indicating that contrary to the prior VA examination, he has frequent severe headaches which render him incapacitated.  He has reported both chronic head pain (at a low level) and extremely prostrating and prolonged attacks of more severe headache pain, during which he is totally incapacitated.

In the Veteran's 2017 Board hearing, the Veteran elaborated on these statements.  He stated that he has headaches every day of the week, and that he was suffering from a headache during the hearing that would typically cause him to go lie down in bed.  He stated that when he has a headache he will typically lie down for two to four hours, or just "hold my hands on my head sometimes because it just hurts so badly.  I don't know what else to do."

The Veteran is competent to report on symptoms which are capable of lay observation including symptoms of severe, recurrent head pain.  Layno v. Brown, 6 Vet. App. 465 (1994). Thus, to the extent that he has endorsed such symptoms, his reports are competent and probative of his currently level of disability.

The Board finds, however, that the VA examinations and the Veteran's own statements are not indicative of very frequent completely prostrating attacks productive of severe economic inadaptability that would warrant a rating of greater than 30 percent.  First, none of the VA examinations of record indicate that the Veteran suffers from frequent, completely prostrating attacks that would severely impact his ability to work.  (While the Veteran stopped working during the appeal period, the examinations of record have indicated that the symptoms of his PTSD and coronary artery disease are the primary limitations on the Veteran's capacity to work.)  Further, the Veteran provided statements that while he was working; he would get up in the morning and do his job, despite his pain.  During his 2017 hearing, he indicated that he was suffering from pain that could cause him to lie down, but that he was able to attend and participate in the hearing.  The Board finds that the Veteran's symptoms due to his headaches do not rise to the level of attacks that produce "extreme exhaustion or powerlessness."  The Veteran has reported and demonstrated his ability to suffer through his headaches and complete necessary activities.  While the Veteran may occasionally be completely incapacitated due to his headaches (as he indicated in his 2012 VA examination), these symptoms do not meet the criteria of very frequent completely prostrating attacks productive of severe economic inadaptability that are necessary for a 50 percent rating.    

Accordingly, the Board concludes that the Veteran's headache disability has not met the criteria for a disabling rating in excess of 30 percent throughout the entire period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for PTSD

The Veteran is seeking a rating in excess of his currently-assigned 50 percent rating for his service-connected PTSD.  PTSD is rated under DC 9411 and evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

After a throughout review of the record, finds that the Veteran demonstrated occupational and social impairment, with deficiencies in most areas throughout the period on appeal; accordingly, a uniform 70 percent rating, but not in excess of 70 percent, is warranted for the Veteran's PTSD throughout the appeal period.  While the record demonstrates that the Veteran was able to work until January 2012, the evidence of record indicates that the symptoms of the Veteran's PTSD were causing significant interference with the Veteran's work, family relationships, thinking and mood throughout the appeal period.  

The Board notes that during his October 2008 VA examination the Veteran endorsed having a history of a significant temper and that he had a very short fuse.  While the Veteran indicated that his temper had "mellowed out a little bit" at that time, the record indicates that his temper affected the Veteran's ability to participate in a work environment before he stopped working in 2012.  June 2009 treatment records state that the Veteran had multiple confrontations with supervisors that required meetings with Human Resources.  Additionally, his August 2010 VA examination reports that the Veteran's employer had requested that he attend anger management classes.  

The Veteran's symptoms also have significantly impacted his ability to interact with his friends and family members.  In his August 2008 examination, the Veteran reported that his social functioning has been impaired and that he now is much more quiet and introverted.  He reported a sense of detachment from other people, which results in him at times not being able to form strong emotional connections with those around him.  In his August 2012 examination, indicated that he has been known to get mad at the wife real easy, not a lot of patience.  Further, his startle response has caused him to hit family members due to his "jumpiness." 

The record also demonstrates impairments in his mood and memory throughout the appeal period.  During his August 2010 examination, the examiner noted that the Veteran's mood was often jumpy, tired, or frustrated and that it can take him hours to calm down after being startled.  The examiner also noted that the Veteran suffers from impaired short-term memory and poor concentration due to his PTSD.  

In conclusion, the Board finds that the Veteran's symptoms more nearly approximated demonstrated occupational and social impairment, with deficiencies in most areas throughout the period on appeal.  Accordingly, a 70 percent rating is assigned throughout the period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.

The Board, however, finds that a rating in excess of 70 percent is not warranted throughout the appeal period.  The evidence of record does not support a finding that the Veteran's impairment due to his PTSD more nearly approximated total occupational and social impairment, and a 100 percent rating must be denied.  

While the Veteran has not worked since January 2012, the Board notes that part of his occupational impairment results from limitations that result from his coronary artery disease.  While the Veteran suffers from a severe startle response due to his PTSD that makes it very difficult for him to work around others, the evidence does not suggest that he would be incapable (due to his PTSD) of carrying out some sort of manual labor that he could perform alone.  

Further, the Veteran has demonstrated some degree of social functioning throughout the appeal period.  Throughout the appeal period, the Veteran has been able to maintain a relationship with his wife, though the evidence indicates that the relationship has become increasingly strained during the appeal period.  During his April 2017 hearing, the Veteran indicated that he still attends "social gatherings", though the last two chairs to fill up are the ones on each side of him "because of my startle response."  While the evidence indicates that the Veteran struggles to engage in and maintain these social relationships, the evidence does not indicate that they have been totally precluded.  

While the evidence indicates impairments in the Veteran's ability to concentrate, he has never shown symptoms of persistent delusions, persistent danger to himself, intentional danger toward others, an inability to maintain minimal personal hygiene, memory loss for names of close relatives or his own name, or recurrent disorientation to time or place.  

Although recognizing the Veteran's significant impairments, the Board finds that the Veteran's symptoms, and resulting functional impairment, during the appeal period do not result in the required level of impairment occupational and social impairment to be more closely described by the 100 percent criteria.  Accordingly, the Board finds that to the extent that the Veteran has argued that a 100 percent rating is warranted for PTSD, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2016).  

Entitlement to a TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340 (a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 
38 C.F.R. § 3.340 (a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

The above grant for a 70 percent rating for PTSD provides the Veteran with a combined rating of 90 percent since March 28, 2007, and a rating of at least 40 percent due to a single disability since that time.  Therefore, the Board meets the schedular criteria for TDIU since at least that time.  

The evidence indicates that the Veteran has not worked since January 31, 2012.  The Veteran submitted a request to file for in February 2012 stating that he no longer was able to work due to his service-connected disabilities.  He submitted a January 2012 evaluation from D.B., M.D. a doctor of occupational medicine that opined that "the Veteran should be disabled" due to his PTSD symptoms.  The physician noted that the Veteran and his co-workers were developing numerous safety concerns related to the Veteran's work as an electromechanical technician and that the Veteran is just as jumpy at home and has scared his family and friends that come to the house.  

While an August 2012 VA examiner opined that the Veteran's individual employability was not likely caused solely by his PTSD because of the Veteran's ability to participate in work other than his prior work as an electromechanical technician,  the Board finds that the evidence of record supports a finding that the totality of the Veteran's service-connected conditions (coronary artery disease, PTSD with sleep disturbance, and headaches) render him unable to secure and follow substantial gainful employment.  Particularly, the Board notes that the Veteran's evaluation conducted by the Social Security Administration (SSA) indicated that the Veteran still was physically capable of performing light duty work.  However, the Board finds that additional limitations such as the Veteran's impaired short-term memory due to his PTSD, his inability to work around others due to his extreme startle response, and his recurrent pain from his headaches would preclude any light duty work that he would physically be capable of.  

Based upon the foregoing, the Board finds that the requirements for a schedular TDIU are met, and the claim is granted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2016).

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements were met in this case by letters sent to the Veteran in March 2008 and June 2012.  These letters advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The letters also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The evidence of record includes service treatment records, service personnel records, VA and private medical records, lay statements provided by the Veteran, his wife, and multiple friends of the Veteran, and records from SSA.  VA has made every reasonable effort to obtain all records relevant to the Veteran's claim, and has fully complied with the Board's prior remand directives.  See Stegall, 11 Vet. App. at 271 (1998). 

The Veteran was also afforded VA examinations related to his increased rating claims in October 2008, February 2009, August 2010, and August 2012.  In relation to these examinations, the Veteran's claims file was reviewed and each examiner considered the Veteran's complaints and provides findings of a thorough physical examination, as well as, indications that any appropriate diagnostic tests were performed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD or headache disability since his most recent VA examination.  Thus, the Board concludes the examinations of record are adequate to address the Veteran's claim for an increased rating.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C.A. § 5103A(a)(2) (West 2014).   


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a sleep disorder, other than sleep apnea, is denied.

A rating in excess of 30 percent for headaches associated with PTSD is denied. 

Throughout the appeal period, entitlement to an initial rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations controlling the disbursement of monetary benefits


REMAND

Unfortunately, the Board finds that further development is necessary prior to adjudication of the Veteran's claim for service connection for hypertension. 

In May 2008, the Veteran asserted that his hypertension warranted service connection either as secondary to his PTSD or due to his exposure to Agent Orange. While numerous medical opinions have been obtained regarding whether the Veteran's hypertension was caused by or aggravated by his service-connected PTSD, no medical opinions have been provided on a possible relationship between his current hypertension and his exposure to Agent Orange.  The Veteran's DD-214 reports service in the Republic of Vietnam from November 1969 to December 1970; accordingly, his exposure to herbicides is conceded.    

Hypertension is not a disability presumptively associated with herbicide exposure.  38 C.F.R. § 3.309 (e) (2016).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.' This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated again in Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  Based upon these findings, an opinion should also be provided regarding a possible etiological relationship between the Veteran's exposure to herbicides during his active service and his current diagnosis of hypertension.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate physician regarding the nature and etiology of his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

The examiner should offer an opinion as to the following:

Whether it is as least as likely as not (i.e., 50 percent or greater probability) that his currently diagnosed hypertension was incurred in or is otherwise related to his period of active service, including his conceded exposure to herbicides during service.  

The examiner is advised to consider the NAS Updates which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  It is not sufficient to conclude that the Veteran's hypertension is not caused by herbicide exposure by stating that hypertension is not listed in VA regulations as presumptively service-connected. 

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After completing all indicated development, and any additional development deemed necessary, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



___________________________                           ___________________________
              U. R. POWELL                                               MICHAEL A. HERMAN
           Veterans Law Judge                                               Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals


___________________________
K. PARAKKAL
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


